Citation Nr: 1102291	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-38 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
a psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  A January 2007 rating 
decision granted service connection for an anxiety disorder and 
assigned a 30 percent evaluation, effective June 29, 2006-the 
day on which the Veteran filed his claim for service connection.  

Following that decision, in February 2007, the Veteran filed a 
claim of service connection for PTSD due to military sexual 
trauma.  Such was denied in a May 2007 rating decision, which the 
Veteran disagreed with in a November 2007 notice of disagreement.  
The RO readjudicated the Veteran's anxiety disorder evaluation in 
April 2008, which the Veteran disagreed with in May 2008.  In 
October 2008, the RO granted the Veteran's claim of service 
connection for PTSD, and assigned a combined 30 percent 
evaluation for his psychiatric disorder, which included his 
service-connected PTSD and anxiety disorders, effective back to 
the date of the original claim; the RO issued a statement of the 
case of that combined 30 percent evaluation at the same time as 
it issued its October 2008 rating decision.  The Veteran 
submitted a timely substantive appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran's psychiatric symptomatology for the period of June 29, 
2006, through September 14, 2008, included: flattened, reactive 
affect; flashbacks and nightmares; sleep impairment; anxiety and 
depression; disturbances of mood and motivation, including mood 
instability, irritability and anger; and, conflicts with other 
people resulting in a difficulty establishing social and 
interpersonal relationships, but did not demonstrate: suicidal 
ideations; obsessional and ritualistic behavior; panic attacks 
related to his psychiatric condition; or, neglect of his personal 
appearance or hygiene.

2.  Beginning September 15, 2008, the preponderance of the 
evidence demonstrates that the Veteran manifested psychiatric 
symptomatology that included: suicidal ideations; obsessional and 
ritualistic behavior; panic attacks related to his service-
connected psychiatric disorder; spatial disorientation; visual 
hallucinations; and, neglect of his personal appearance and 
hygiene, but did not demonstrate: gross impairment of thought 
process and communication; grossly inappropriate behavior; being 
a persistent danger to himself or others; disorientation to time 
and place; or, significant memory loss, such as forgetting his 
name, occupation or names of close relatives.


CONCLUSIONS OF LAW

1.  For the period of June 29, 2006 through September 14, 2008, 
the criteria for an initial evaluation of 50 percent, but no 
higher, for a psychiatric disorder, to include PTSD and an 
anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411-9400 (2010).

2.  From September 15, 2008, the criteria for an initial 
evaluation of 70 percent, but no higher, for a psychiatric 
disorder, to include PTSD and an anxiety disorder,  have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411-9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Because the October 2008 rating decision granting service 
connection for PTSD assigned an effective date all the way back 
to the initial award for anxiety disorder, the claim is 
essentially viewed as an initial rating appeal.  In this regard, 
the Court has held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  Moreover, 
the Veteran and his representative's statements, as well as 
statements from his friend and ex-spouse, in support of the claim 
are of record.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record demonstrates that in March 2006 the 
Veteran was hospitalized with an anxiety disorder and suicidal 
ideation, which included a plan to kill himself using carbon 
monoxide.  He was released in April 2006 and he filed his claim 
for service connection for PTSD on June 29, 2006.  Service 
connection for an anxiety disorder and for PTSD was eventually 
granted effective the day he filed his claim.

In November 2006, the Veteran underwent a VA psychiatric 
examination.  He had been married and divorced twice, and had a 
son from his first marriage.  He was vague about his post-service 
employment history, had what sounded like a sales position prior 
to his arrest and subsequent incarceration.  The Veteran denied 
having any supportive social relationships.  During the 
interview, he was dressed appropriately and hygiene did not 
appear to be a problem.  He denied any mood or thought disorder, 
or suicidal or homicidal ideation.  He was not shown to have any 
overt problems with his memory, reasoning, basic judgment or fund 
of knowledge throughout the examination.  He took a MCMI-III 
diagnostic test, which demonstrated some symptom magnification 
tendencies.  However, the test disclosed a moderate degree of 
overall psychopathology that would manifest itself in everyday 
situations, which was confirmed by other treatment records.  The 
examiner concluded that the Veteran had PTSD due to the 
harassment and sexual trauma in service, which was manifested by 
intrusive recollections and repression of the humiliation of 
those incidents.  The Veteran also had persistent avoidance of 
those feelings and has used drugs in the past to mask those 
feelings.  He did not have any trusting social relationships and 
had many angry defenses to protect himself from further pain.  He 
reported nightmares, along with ongoing irritability and anger.  
The Veteran's Global Assessment of Functioning (GAF) score 
related solely to his PTSD was 70.

In January 2007, the VA examiner clarified his opinion and 
diagnosed the Veteran with an anxiety disorder related to his 
harassment in service and PTSD as due to the military sexual 
trauma in service.  Both were eventually service connected.  The 
Veteran's symptomatology was noted as being mild during this 
opinion and amenable to outpatient treatment.  The Veteran was 
not shown to be precluded from employment or basic everyday 
functioning as a result of his psychiatric disorders.

VA treatment records from throughout the period of April 2006 
through November 2008 generally demonstrate symptomatology 
similar to that shown in a May 2008 treatment note, described 
below.  In May 2008, the Veteran was shown to be calm, organized 
and in a good mood.  He was neatly dressed and groomed.  He spoke 
in a goal-directed manner, though was tangential at times.  His 
affect was reactive and in the appropriate range, without any 
psychotic symptoms or cognitive defects.  Insight and judgment 
were good, and he denied having any suicidal or homicidal 
ideations.  GAF scores for this period were predominantly 55.  
The Veteran was shown to have frequent conflicts with other 
people, including staff and residents, throughout the time period 
in question.  

Additionally, in July 2007, the Veteran was shown to demonstrate 
mood instability, lability and irritability.  He also reported 
flashbacks, nightmares and other sleep impairment problems 
throughout that period of time, as noted in August 2007.  In 
April 2008, he had started having panic attacks after beginning 
to take prednisone.  No other stressors or triggers for panic 
attacks were noted, and such panic and anxiety attacks were 
specifically attributed to his use of prednisone for other 
nonservice-connected disabilities, including rheumatoid 
arthritis.

The Veteran underwent another VA examination on September 15, 
2008.  The examiner noted the Veteran's hospitalization in March 
2006, as well as the two prior VA examiner's opinions in November 
2006 and January 2007.  The Veteran reported being depressed and 
anxious his whole life, and stated that he had two suicide 
attempts when he was age 15. The Veteran reported at this time 
that he had a "lot of forgetfulness, short term memory, rare 
nightmares, [and] a lot of panic attacks.  [He] thought of the 
rape [any time] his rear end hurt."  The Veteran's  
symptomatology was noted as being mild to moderate in severity, 
and he had remissions that lasted up to one or two days.  

The Veteran reported that he was unable to work because of his 
rheumatoid arthritis.  He had been married and divorced twice and 
had a son from the first marriage, with whom he has a distant 
relationship.  The Veteran generally stayed at home during the 
day, though he had one or two friends and that he had been 
fishing and in contact with two of his sisters.  The Veteran kept 
up with routine responsibilities of self care, but had a limited 
role in family functioning and had somewhat limited social and 
interpersonal relationships and recreational and leisure 
pursuits.

On examination, there was no impairment in thought process or 
communication, or any delusions or hallucinations during the 
interview.  The Veteran had good eye contact and interaction, 
though he was somewhat dramatic.  He stated that he had suicidal 
thoughts "all the time," though he denied suicidal ideations, 
plan or intent, or homicidal ideations.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living, though he stated that he infrequently bathed because he 
had "no reason to."  He was oriented to person, time and place 
but had some short-term memory problems.  Additionally, he 
endorsed obsessive and ritualistic behaviors, which included 
locking doors and checking the windows of his house.  His speech 
rate was normal.  He reported severe panic attacks occurring 
three to four times a week.  Such attacks led him to stay in his 
house, though the examiner noted that the Veteran appeared to 
still be able to go out of the house despite the ongoing panic 
attacks.  The Veteran endorsed symptoms of depression and low 
energy, stating he preferred to either sleep or to just sit 
there.  He denied any impulse control problems, though he 
endorsed sleeping eleven to twelve hours a night and taking a 
several-hour nap during the day.

The VA examiner rendered a diagnosis of chronic moderate PTSD and 
assigned a GAF score of 55.  The VA examiner also related the 
Veteran's panic attacks to the service-connected anxiety 
disorder.  The examiner further concluded that the cause of the 
Veteran's lack of employment at that time was rheumatoid 
arthritis and not any mental disorder.  The examiner specifically 
stated that the Veteran's psychiatric disorder would only pose 
"mild to moderate vocational limitations."

In December 2008 the Veteran was hospitalized for suicidal 
ideations in response to significant pain.  He further endorsed 
having several visual hallucinations at that time, including 
driving off the road to avoid a "lake" that appeared in the 
middle of the street.  The Veteran was casually dressed, but 
unkempt.  He reported bad nightmares and indicated that, if he 
was not admitted, harming himself would be a "great idea."  He 
also indicated that he had to reorient himself three times while 
driving to the hospital.  He did not demonstrate any other 
psychotic symptoms, including any visual hallucinations related 
to any underlying anxieties or stressors.  There was no evidence 
of cognitive disturbances and his speech and thought process was 
organized and goal-directed.  The Veteran's visual hallucinations 
suggested an organic process related to sleep deprivation and 
stress.  He was discharged from the hospital a few days later, at 
which time he denied any suicidal ideations.  His GAF score was 
30 on admission and 50 at discharge.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran is currently assigned a 30 percent evaluation for his 
psychiatric disorder, effective June 29, 2006.  Such a disability 
evaluation is assigned under 38 C.F.R. § 4.130, Diagnostic Code 
9411-9400.

Diagnostic Codes 9400 and 9411 are governed by a General Rating 
Formula for Mental Disorders.  Under the General Rating Formula, 
a 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2010).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does not 
assign disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2010).

Based on evidence of record, the Board finds that the Veteran's 
psychiatric disorder warrants a 50 percent from June 29, 2006, 
through September 14, 2008, and warrants a 70 percent evaluation, 
beginning September 15, 2008, for the reasons explained below.

The Board notes that prior to the September 15, 2008, VA 
examination, the Veteran's symptomatology included a flattened, 
reactive affect; disturbances of motivation and mood, including 
mood instability, irritability and anger; and conflicts with 
other people which resulted in difficulty with social and 
interpersonal relationships.  The Veteran, however, did not 
manifest any suicidal ideations, obsessional or ritualistic 
behavior, impaired impulse control, spatial disorientation or 
neglect of personal hygiene or appearance prior to September 15, 
2008.  The Board acknowledges that the Veteran experienced panic 
attacks prior to that VA examination; however, the clinical 
evidence demonstrates that such were related to his use of 
prednisone for nonservice-connected disabilities and were not due 
to his psychiatric disorder.  The Board thus finds that the 
foregoing evidence demonstrates a disability picture that more 
closely approximates the criteria necessary for a 50 percent 
evaluation, rather than the criteria necessary for an evaluation 
higher than 50 percent.  See 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders.  

Further finding that the evidence prior to September 15, 2008, 
fails to support an evaluation in excess of 50 percent, the Board 
has considered the GAF scores of record.  During the period in 
question, the Veteran's GAF scores was predominantly noted as 55, 
reflecting more moderate symptoms.

Beginning with his examination on September 15, 2008, the 
Veteran's disability picture began to more closely approximate a 
70 percent evaluation.  Specifically, the Veteran endorsed 
suicidal thoughts during this examination, and obsessional and 
ritualistic behavior was also noted.  The Veteran also indicated 
some problems with neglect of personal appearance and hygiene at 
this time.  Furthermore, his panic attacks, which began occurring 
three to four times a week, were related to his anxiety disorder 
at that time, and not to his use of prednisone.  Moreover, 
shortly thereafter, he began experiencing visual hallucinations 
and spatial disorientation in December 2008.  At that time he 
also manifested severe suicidal ideations.  Thus, his disability 
picture more closely approximates a 70 percent rating beginning 
September 15, 2008.

While a 70 percent rating is thus warranted from September 15, 
2008, a 100 percent evaluation, however, is not appropriate for 
any portion of the rating period on appeal.  Specifically, the 
Board notes that the Veteran was not in persistent danger of 
hurting himself or others throughout the appeal period.  
Specifically, he had suicidal ideations in December 2008 that 
required hospitalization for approximately three days, but he was 
released following that without any suicidal ideations.  
Moreover, the Veteran has specifically denied any homicidal 
ideations throughout the appeal period.  

The Board is also cognizant that the Veteran manifested visual 
hallucinations in December 2008, and such were related to his 
sleep deprivation and stress.  However, he did not demonstrate 
any other psychotic symptomatology, including any other 
inappropriate behavior, delusions or auditory hallucinations at 
any time during the appeal period.  Additionally, while the 
Veteran was shown to be unkempt during his hospitalization in 
December 2008, he was able to practice at least minimal personal 
hygiene during his September 2008 VA examination, and was able to 
dress himself throughout the appeal period.  Thus, the Board 
finds that the Veteran does not have an intermittent inability to 
perform his activities of daily living.  

Nor does the Veteran at any time during the appeal period 
demonstrate significant memory loss-such as forgetting named of 
close relatives, his occupation or his own name-disorientation 
to time and place, or any gross impairment of thought process and 
communication.  In fact, even during his December 2008 
hospitalization, the Veteran's thought process was described as 
organized and goal-directed, as it was throughout the appeal 
period.

In sum, the record supports a 50 percent evaluation for the 
Veteran's psychiatric disorder for the period of June 29, 2006, 
through September 14, 2008, and a 70 percent evaluation, 
beginning September 15, 2008.  Ratings in excess of those amounts 
are not warranted on the basis of the evidence of record.  In 
reaching these conclusions the benefit of the doubt doctrine has 
been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.  

In this case, the schedular evaluation is adequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected psychiatric disorder, to 
include PTSD and an anxiety disorder, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's psychiatric 
disorder.  As the rating schedule is adequate to evaluate the 
disability, referral for extraschedular consideration is not in 
order. 

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In this case, the 
evidence of record does not indicate that the Veteran is 
currently unemployed due to his psychiatric disorder, nor does he 
assert at any point throughout the appeal period that he is 
currently unemployed due to that disability.  Rather, the 
evidence of record demonstrates that the Veteran is unemployed 
due to medical, not mental, reasons, including rheumatoid 
arthritis, and that the psychiatric disorder only impairs his 
vocational functioning mild to moderately.  The Veteran 
successful functioned in his schoolwork throughout the appeal 
period.  Since there is no evidence of record that the Veteran's 
psychiatric condition prevents him from securing and following 
substantially gainful employment, the Board finds that a remand 
for such an opinion is not required in this case.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

						(CONTINUED ON NEXT PAGE)




ORDER

A 50 percent evaluation, but no more, for a psychiatric disorder, 
to include PTSD and an anxiety disorder, is granted for the 
period of June 29, 2006, to September 14, 2008, subject to the 
regulations controlling the payment of monetary benefits.

A 70 percent evaluation, but no more, for a psychiatric disorder, 
to include PTSD and an anxiety disorder, is granted for the 
period beginning September 15, 2008, subject to the regulations 
controlling the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


